Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López,
a la cual se une el Juez Asociado Señor Hernández Denton.
No hay duda de que el legislador, al aprobar la See. 16-102A de la Ley Núm. 9 de 27 de marzo de 1987 (9 L.P.R.A. sec. 1872a), estuvo inspirado por un propósito o fin loable, cual fue el de proporcionar al ciudadano de nuestro país que sufre un daño económico, a consecuencia de un accidente automovilístico, un método rápido para re-parar el mismo.
Del historial legislativo de dicha disposición estatutaria se desprende que el legislador, al así actuar, estaba “pen-sando” en ese accidente menor, catalogado corrientemente como “de bumper con bumperaccidente en el cual los da-ños sufridos o la suma de dinero involucrada no justifican, de ordinario, la contratación de un abogado por el perjudi-cado en el accidente y la radicación de un pleito indepen-diente de daños y perjuicios. Ello por razón de que los ho-norarios a pagarle al abogado por tramitar el pleito serían iguales que, o mayores a, la suma de dinero a reclamarse y obtenerse por el perjudicado.
Al aprobar la medida, sin embargo, el legislador no li-mitó la suma a reclamarse a la cantidad de quinientos dó-lares ($500), cual era la suma de dinero “límite” que tuvo en mente la Asamblea Legislativa en un momento deter-*441minado del debate legislativo. (1) Ello tiene la consecuencia de que, conforme a la letra de la ley hoy vigente, la suma de dinero que el magistrado puede imponer en esa clase de situaciones es ilimitada; esto es, podríamos estar hablando de la concesión, “de manera sumaria”, de miles de dólares al amparo de las disposiciones de esta sección de ley.
No obstante todo lo antes expresado, e independiente-mente del hecho de que la citada sección de ley tenga o no un límite monetario, somos del criterio que la mencionada sección 16-102A trasciende el umbral de lo inconstitucional. Ello en vista del sencillo hecho de que la aplicación de la misma plantea una violación a la cláusula constitucional sobre el debido proceso de ley en su vertiente procesal, ya que se estaría privando al acusado de su pro-piedad sin el debido proceso de ley.(2) Esto es, al Estado proveerle un mecanismo sumario para que la parte perju-dicada sea compensada por los daños que le ha causado el acusado, se establece una intervención estatal (“state action”) que justifica la aplicación de la cláusula del debido proceso de ley. Véanse: Connecticut v. Doehr, 501 U.S. 1 (1991); Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993); Pueblo v. Rosario Igartúa, 129 D.P.R. 1055 (1992). Sólo por esta razón es que, necesariamente, hay que someter la citada ley a un análisis constitucional.
La See. 7 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico garantiza a la ciudadanía de nues-tro país que “[n]inguna persona será privada de su propie-dad sin un debido proceso de ley”. L.P.R.A., Tomo 1, ed. 1999, pág. 280. Esta disposición tiene su origen en las En-miendas V y XIV de la Constitución de Estados Unidos. Según se ha conceptualizado, el debido proceso de ley se *442manifiesta en dos dimensiones distintas: la sustantiva y la procesal. Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562 (1992), citando a Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532 (1984); Rivera Rodríguez & Co. v. Lee Stowell, etc., ante.
La vertiente sustantiva del debido proceso de ley, tanto en Puerto Rico como en Estados Unidos, persigue proteger y salvaguardar los derechos fundamentales de toda persona. Es por esta razón que el Estado, al aprobar leyes o mediante sus actuaciones, no puede afectar de manera irra-zonable, arbitraria o caprichosa los intereses de libertad o propiedad de sus ciudadanos. Véase Rodríguez Rodríguez v. E.L.A., ante.
En su vertiente procesal, el debido proceso de ley impone al Estado la obligación de garantizar que, cuando inter-venga con los intereses de libertad y propiedad del indivi-duo, lo haga “a través de un procedimiento que, en esencia, sea justo y equitativo, que respete la dignidad de los indi-viduos afectados”. Rodríguez Rodríguez v. E.L.A., ante, pág. 578. Véanse, además: Rivera Rodríguez & Co. v. Lee Stowell, etc., ante, págs. 887-888; López Vives v. Policía de P.R., 118 D.P.R. 219, 231 (1987).
Este Tribunal, siguiendo la casuística del Tribunal Supremo federal, ha dicho en innumerables ocasiones que “[piara que entre en vigor la protección que ofrece este de-recho en su vertiente procesal, tiene que estar en juego un interés individual de libertad o propiedad. Una vez cum-plida esta exigencia hay que determinar cuál es el procedi-miento exigido (what process is due). Dependiendo de las circunstancias, diversas situaciones pueden requerir dife-rentes tipos de procedimientos, pero siempre persiste el requisito general de que el proceso gubernamental sea justo e imparcial”. (Citas omitidas.) Rodríguez Rodríguez v. E.L.A., ante, pág. 578. Rivera Rodríguez & Co. v. Lee Stowell, etc., ante.
*443En el normativo caso de Mathews v. Eldridge, 424 U.S. 319 (1976), el Tribunal Supremo de Estados Unidos esta-bleció un análisis, consistente de tres (3) partes, para deter-minar cuál es el proceso que se ha de seguir para poder privar a una persona de algún derecho de propiedad o libertad. Bajo la primera parte del análisis tenemos que determinar cuáles, si alguno, son los intereses individua-les, propietarios o de libertad, afectados mediante la acción oficial. Como segundo paso, hay que sopesar el riesgo de una determinación errónea que prive a la persona del in-terés protegido mediante el proceso utilizado y el costo eventual (prohable value) de ofrecer garantías adicionales o distintas vis-á-vis, el tercer criterio en el análisis, que es el interés gubernamental que se intenta proteger mediante la acción sumaria y la posibilidad de usar métodos alternos.
Un análisis somero de los criterios de Mathews v. El-dridge, ante, aplicados a la situación ante nos, demuestra que el Estado, al establecer dicho procedimiento, está pri-vando al acusado del derecho propietario que le asiste sobre su dinero. En este caso hay un alto riesgo de una determi-nación errónea, ya que el acusado no tiene las herramien-tas para poder prepararse adecuadamente, ni tiene el juz-gador de los hechos todos los elementos de juicio para formar una decisión justa y equitativa; también aumenta-rían los costos administrativos al proveerle las herramien-tas para defenderse porque se convertiría la vista en un minijuicio. Sopesando este criterio con el interés guberna-mental en la economía procesal, somos de la opinión de que el método escogido por el legislador incide excesivamente con los derechos propietarios y constitucionalmente garan-tizados del individuo.
A la luz de este análisis, tenemos que determinar cuáles garantías procesales se deben conceder al individuo para proveerle un debido proceso de ley. La jurisprudencia post *444Mathews v. Eldridge, ante, ha establecido diversos requisi-tos que se deben seguir en todo procedimiento adversativo, de manera que se cumpla con el debido proceso de ley, éstos son: (1) notificación adecuada del proceso; (2) proceso ante un juez imparcial; (3) oportunidad de ser oído; (4) derecho a contrainterrogar testigos y a examinar evidencia presen-tada en su contra; (5) tener asistencia de abogado, y (6) que la decisión se base en evidencia que conste en el récord. Rodríguez Rivera & Co. v. Lee Stowell, etc., ante, pág. 889, citando a 2 Rotunda, Nowak y Young, Treatise of Constitutional Law: Substance and Procedure Sec. 17.8 (1986).
“El requisito fundamental del debido proceso de ley es la oportunidad de ser oído en una etapa y de un modo, significativo” (Traducción y énfasis suplidos.) Mathews v. Eldridge, ante, pág. 333,(3) citando a Armstrong v. Manzo, 380 U.S. 545, 552 (1965).
Nuestro disenso radica, precisamente, en la inobservan-cia de este requisito fundamental. No compartimos la no-ción, como algunos miembros de este Tribunal sub silentio proponen, que al concederle al acusado, ahora “demanda-do”, la oportunidad de presentar prueba sobre negligencia comparada se le está proveyendo el derecho a ser oído que requiere el debido proceso de ley. Esta concesión no es su-ficiente para que se pueda decir que el acusado ha tenido un proceso justo y equitativo. El procedimiento provisto es sólo parte del debido proceso de ley. El derecho a ser oído incluye, además, el derecho a presentar evidencia, a con-trainterrogar testigos, a argumentar y a poder refutar la evidencia contraria; ello de manera informada.
Resumiendo, al Estado proveer un mecanismo para que la parte perjudicada sea compensada por los daños que le ha causado el acusado, se establece una intervención esta-tal que exige que se cumplan con las garantías del debido *445proceso de ley. Encarnada la acción estatal a través del proceso híbrido [criminal/civil], es necesario proveer al acu-sado el derecho a ser oído en una etapa, y en un modo, significativo, tal y como lo requiere tanto la Constitución de Estados Unidos como la del Estado Libre Asociado de Puerto Rico. En la medida en que el estatuto no provee estos derechos, el mismo violenta ambas constituciones.
En la medida en que la ley que nos ocupa —Sec. 16-102A, ante— no otorga al acusado las herramientas nece-sarias para defenderse adecuadamente, le está negando un proceso justo y equitativo, requisito indispensable para po-der privarlo de su propiedad, violando, por tanto, el debido proceso de ley en su vertiente procesal. Dicho de otra ma-nera, el Estado, al formar parte de este proceso híbrido [criminal/civil], está avalando o permitiendo que ocurra una “incautación de propiedad” sin que se hayan observado los requisitos del debido proceso de ley.
No podemos suscribir esa posición. Somos del criterio que dicha sección de ley es inconstitucional en su aplicación. Esa inconstitucionalidad no se esfuma me-diante la concesión de derechos, o remedios, a medias por el Tribunal. Es por ello que entendemos que cualquier pro-cedimiento celebrado en el presente caso al amparo de dicha disposición estatutaria, y cualquier determinación que se realice bajo la misma, es nula e inoperante. Revocaría-mos, en consecuencia, cualquier determinación que al res-pecto haya tomado el tribunal de instancia a la luz de la mencionada legislación. (4)
*446— O —

 Véase: P. del S. 383 y 662; proyectos de ley originales que fueron “sustituidos” por la Ley Núm. 9 de 27 de marzo de 1987 (9 L.P.R.A. sec. 1872a).


 Sabido es que, aun cuando una ley de su faz pueda ser constitucional, la misma puede resultar inconstitucional en su aplicación. Rodríguez v. Depto. Servicios Sociales, 132 D.P.R. 617 (1993); Torres v. Castillo Alicea, 111 D.P.R. 792, 800 (1981).


 Texto original: “The fundamental requirement of due process is the opportunity to be heard ‘at a meaningful time and in a meaningful manner.’ ” Mathews v. Eldridge, 424 U.S. 319, 333 (1976).


 La parte perjudicada por la negligencia de la parte recurrente no queda desprovista de remedio; está a su alcance acudir a la vía civil ordinaria.